Order entered April 30, 1935, granting reargument, and on reargument rescinding and annulling an opinion of the court, directing that the award for damage parcel 480 be paid to respondent Stadler subject to the lien of respondent Noyes, denying appellant’s application to fix the amount due him against the award, dismissing Ms claim and directing the payment of $5,500 to respondent Noyes and the balance to respondent Stadler; order dated May 20, 1935, denying appellant’s motion to vacate said order, and order dated May 20, 1935, denying motion to resettle it, affirmed, -with ten dollars costs and disbursements. No opimon. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.